       Case 1:20-cv-03025-SMJ     ECF No. 13   filed 05/05/20   PageID.427 Page 1 of 9




1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
2
                                                                   May 05, 2020
3                        UNITED STATES DISTRICT COURT                   SEAN F. MCAVOY, CLERK
                        EASTERN DISTRICT OF WASHINGTON
4
     SYLVIA KELLER, DEBBIE SILLS,               No. 1:20-cv-03025-SMJ
5    and SANDY GAYTAN, on behalf of
     themselves and all others similarly        ORDER GRANTING MOTION TO
6    situated,                                  REMAND AND DENYING
                                                MOTION TO DISMISS AS MOOT
7                              Plaintiffs,

8                 v.

9    VIRGINIA MASON MEDICAL
     CENTER, a Washington non-profit
10   corporation doing business as Virginia
     Mason Memorial,
11
                               Defendant.
12

13         Before the Court, without oral argument, are Plaintiffs Sylvia Keller, Debbie

14   Sills, and Sandy Gaytan’s Motion to Remand, ECF No. 9, and Defendant Virginia

15   Mason Medical Center’s Rule 12(B)(6) Motion to Dismiss, ECF No. 6. In its motion

16   to dismiss, Defendant argues (1) this case is a collateral attack on the award from

17   a 2019 arbitration, (2) Plaintiff’s claims are preempted by Section 301 of the Labor

18   Management Relations Act (LMRA), 29 U.S.C. § 185(a), and (3) Plaintiffs failed to

19   exhaust remedies set forth in and required by a collective bargaining agreement. ECF

20   No. 6. Plaintiffs argue their claims are not barred by the arbitration award or


     ORDER GRANTING MOTION TO REMAND AND DENYING MOTION TO
     DISMISS AS MOOT  1
       Case 1:20-cv-03025-SMJ      ECF No. 13    filed 05/05/20   PageID.428 Page 2 of 9




1    preempted by the LMRA, and contend they were not required to file grievances

2    under the contract. ECF No. 8. In their motion to remand, Plaintiffs argue that

3    because their claims are not preempted, this Court lacks jurisdiction and the case

4    should be remanded to the state court from which it was removed. ECF No. 9.

5    Having reviewed the motions and the file in this matter, the Court is fully informed

6    and finds Plaintiffs’ claims are not preempted by Section 301. The Court thus lacks

7    jurisdiction and remand is appropriate. Further, because the Court lacks subject

8    matter jurisdiction, the Court does not consider the motion to dismiss, which is

9    denied as moot.

10                                    BACKGROUND

11         Defendant removed this action from the Yakima County Superior Court on

12   February 26, 2020, asserting federal question jurisdiction on the basis of LMRA

13   preemption. ECF No. 1. In the Complaint, Plaintiffs allege they were employed by

14   Defendant, who required Plaintiffs and approximately 150 other employees,

15   members of a putative class, to don and doff scrubs or surgical attire on Defendant’s

16   premises before and after their shifts, without compensating them for this time. ECF

17   No. 1-1 at 9, 1113. Plaintiffs asserted Defendant required employees to clock in no

18   more than seven minutes before their shift and to clock out no more than seven

19   minutes after their shift, absent explanation, but rounded the time entries for both to

20   the nearest quarter-hour. Id. at 11. Plaintiffs raised two claims for relief:


     ORDER GRANTING MOTION TO REMAND AND DENYING MOTION TO
     DISMISS AS MOOT  2
         Case 1:20-cv-03025-SMJ   ECF No. 13    filed 05/05/20   PageID.429 Page 3 of 9




1    (1) alleged violations of Revised Code of Washington (RCW) 49.46.090 and

2    49.46.130 for payment of wages less than entitled, and (2) alleged violations of

3    RCW 49.52.050 for willful refusal to pay wages. Id. at 1315.

4           Defendant alleges Plaintiffs belong to bargaining units of the Service

5    Employees International Union Healthcare 1199NW (“SEIU 1199”). ECF No. 6

6    at 7.1 Defendant asserts Plaintiffs each entered into a collective bargaining

7    agreement (CBA) that govern shift lengths, schedules, hours compensated, shift

8    differentials, and overtime. ECF No. 6 at 9. Defendant further asserts that Plaintiff

9    Keller previously filed a grievance challenging Defendant’s policies and practices

10   regarding donning and doffing scrubs and surgical attire, which was resolved in part

11   by a settlement agreement between Defendant and SEIU 1199. Id. at 10. Defendant

12   asserts the unresolved issues, concerning back pay, were the subject of arbitration

13   between Defendant and SEIU 1199. Id. at 11. The arbitrator allegedly ruled in

14   Defendant’s favor on December 27, 2019. Id. at 12. Defendants assert the arbitrator

15   found Defendant’s practices doffing practices were “‘major condition[s]’ of

16   employment that had become established past practices and implied CBA terms,”

17   and that “SEIU 1199 failed to establish breach of contract.” Id. at 1213. Plaintiff’s

18   Complaint does not reference or discuss their membership in SEIU 1199, discuss

19

20   1
      In its response to the Motion to Remand, Defendant directs the Court to the factual
     background set forth in its Motion to Dismiss. ECF No. 11 at 7.

     ORDER GRANTING MOTION TO REMAND AND DENYING MOTION TO
     DISMISS AS MOOT  3
       Case 1:20-cv-03025-SMJ      ECF No. 13    filed 05/05/20   PageID.430 Page 4 of 9




1    any CBA, or mention any arbitration. See ECF No. 1-1.

2          Defendant moved to dismiss, arguing this case is an impermissible collateral

3    attack on the 2019 arbitration award, that it is preempted by Section 301 of the

4    LMRA, and that Plaintiffs failed to exhaust contractual remedies. ECF No. 6.

5    Plaintiffs assert the issues raised in the Complaint are not barred by the arbitration

6    award or preempted by the LRMA and that they are not required to file grievances

7    related to the claims raised in the Complaint. ECF No. 8. Plaintiffs moved to remand,

8    arguing that this Court lacks jurisdiction because Plaintiffs’ claims are not

9    preempted by the LRMA. ECF No. 9.

10                                  LEGAL STANDARD

11          “[A]ny civil action brought in a State court of which the district courts of the

12   United States have original jurisdiction, may be removed by the defendant or the

13   defendants, to the district court of the United States for the district and division

14   embracing the place where such action is pending.” 28 U.S.C. § 1441(a). The

15   jurisdiction of the federal courts is limited, and the party invoking the Court’s

16   jurisdiction bears the burden of establishing why it exists. United States v. Orr Water

17   Ditch Co., 600 F.3d 1152, 1157 (9th Cir. 2010). Courts “strictly construe the removal

18   statute against removal jurisdiction.” Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th

19   Cir. 1992). “A motion to remand is the proper procedure for challenging removal.”

20   Moore-Thomas v. Alaska Airlines, Inc., 553 F.3d 1241, 1244 (9th Cir. 2009).


     ORDER GRANTING MOTION TO REMAND AND DENYING MOTION TO
     DISMISS AS MOOT  4
       Case 1:20-cv-03025-SMJ     ECF No. 13    filed 05/05/20   PageID.431 Page 5 of 9




1    Remand may be ordered where the district court lacks subject matter jurisdiction.

2    See 28 U.S.C. § 1447(c).

3                                       DISCUSSION

4          Section 301 of the LMRA completely preempts even a complaint that contains

5    only claims based solely on state law “when resolution of [the] state-law claim is

6    substantially dependent upon analysis of the terms of [a collective bargaining

7    agreement].” Allis-Chambers Corp. v. Lueck, 471 U.S. 202, 220 (1985). “Once

8    preempted, ‘any claim purportedly based on [a] . . . state law is considered, from its

9    inception, a federal claim, and therefore arises under federal law.’” Burnside v.

10   Kiewit Pac. Corp., 491 F.3d 1053, 1059 (9th Cir. 2007) (alteration in original)

11   (quoting Caterpillar, Inc. v. Williams, 482 U.S. 386, 393 (1987)).

12         However, “not every dispute concerning employment, or tangentially

13   involving a provision of a collective-bargaining agreement, is pre-empted by § 301.”

14   Lueck, 471 U.S. at 211. To determine whether a claim is preempted by Section 301,

15   the Court engages in a two-step inquiry. Kobold v. Good Samaritan Reg’l Med. Ctr.,

16   832 F.3d 1024, 1032 (9th Cir. 2016). First, the Court examines whether the asserted

17   cause of action involves a right conferred by state law independent of the collective

18   bargaining agreement. Id. If the right underlying the state law claims exists

19   independently of the collective bargaining agreement, the Court “moves to the

20   second step, asking whether the right ‘is nevertheless “substantially dependent on


     ORDER GRANTING MOTION TO REMAND AND DENYING MOTION TO
     DISMISS AS MOOT  5
       Case 1:20-cv-03025-SMJ      ECF No. 13    filed 05/05/20   PageID.432 Page 6 of 9




1    analysis of a collective-bargaining agreement.”’” Id. at 1033 (quoting Burnside, 491

2    F.3d at 1059).

3          The second step “turns on ‘whether the claim can be resolved by “look[ing]

4    to” versus interpreting the collective bargaining agreement.’” Id. (quoting Burnside,

5    491 F.3d at 1060) (alterations in original). “If the latter, the claim is preempted; if

6    the former, it is not.” Burnside, 491 F.3d at 1060. In evaluating Section 301

7    preemption, “interpret” is “defined narrowly—it means something more than

8    ‘consider,’ ‘refer to,’ or ‘apply.’” Kobold, 832 F.3d at 1033 (quoting Balcorta v.

9    Twentieth Century-Fox Film Corp., 208 F.3d 1102, 1108 (9th Cir. 2000)). Further,

10   “[i]f the claim is plainly based on state law, § 301 pre-emption is not mandated

11   simply because the defendant refers to the CBA in mounting a defense.” Cramer v.

12   Consol. Freightways, Inc., 255 F.3d 683, 691 (9th Cir. 2001).

13         Defendants assert both steps of the analysis described above militate toward

14   finding Plaintiff’s claims preempted. ECF No. 11 at 10. However, Plaintiffs are

15   claiming that Defendant violated three provisions of Washington State law: (1)

16   failure to pay employees for all hours worked as required under the Washington

17   Minimum Wage Act, (2) failure to pay one-half times the regular rate for hours

18   worked in excess of forty hours, and (3) willfully depriving Plaintiffs of their wages.

19   ECF No. 1-1 at 13–15 (alleging violations of RCW 49.46.090, 49.46.130, and

20   49.52.050). These claims are plainly based on alleged violations of rights conferred


     ORDER GRANTING MOTION TO REMAND AND DENYING MOTION TO
     DISMISS AS MOOT  6
       Case 1:20-cv-03025-SMJ    ECF No. 13   filed 05/05/20   PageID.433 Page 7 of 9




1    by state law, not conferred by the CBA. Defendant argues that the Complaint

2    challenges unpaid daily overtime under the CBA. ECF No. 11 at 11. However, this

3    mischaracterizes the Complaint, which only challenges failure to pay overtime

4    “during workweeks in which the total hours worked exceeded forty.” ECF No. 1-1

5    at 14. Although daily overtime may be a right conferred by the CBA, overtime for

6    hours worked in excess of forty hours per week is a right conferred directly by

7    Washington law. See RCW 49.46.130. Further, Defendant’s arguments that an

8    analysis of these rights will necessarily involve interpretation of the CBA

9    misunderstands the issue at step one and are more appropriately addressed at step

10   two. Thus, the Court finds the claims raised in the Complaint involve rights

11   conferred by state law independent of the CBA. See Kobold, 832 F.3d at 1032; see

12   also Wash. State Nurses Ass’n v. Sacred Heart Med. Ctr., 2008 WL 1969732, at *1

13   (E.D. Wash. May 5, 2008) (finding claims under Minimum Wage Act for overtime

14   violations were “based on a right conferred by the [Washington Minimum Wage

15   Act], not the CBA”).

16         The Court next turns to the second step. Defendant argues that, to evaluate

17   Plaintiffs’ unpaid wages claim, the Court would need to determine whether donning

18   and doffing required attire is compensable work under the CBA. ECF No. 11 at 12.

19   However, this again misrepresents the Complaint, which discusses the statutory

20   definition of “hours worked” as “all hours during which the employee is authorized


     ORDER GRANTING MOTION TO REMAND AND DENYING MOTION TO
     DISMISS AS MOOT  7
       Case 1:20-cv-03025-SMJ      ECF No. 13    filed 05/05/20   PageID.434 Page 8 of 9




1    or required by the employer to be on duty on the employer’s premises or at a

2    prescribed work place.” ECF No. 1-1 at 13. Defendant’s arguments, that the Court

3    would need to interpret potentially-conflicting CBA terms and “interpret” the extent

4    to which the settlement agreement offsets the amount due to Plaintiffs, each attempt

5    to inject the CBA into analysis where the CBA plays no role. ECF No. 11 at 14–15.

6    These issues are either tangential or irrelevant to the issues raised in the Complaint.

7    Further, Defendant’s argument that Plaintiff’s complaint is a collateral attack on the

8    arbitration award is unavailing. See ECF No. 11 at 18. The arbitrator necessarily

9    interpreted whether Defendant’s conduct violated the terms of the CBA, whereas in

10   this case, Plaintiffs challenge whether Defendant’s conduct violated Washington

11   statutes.

12          Although resolving claims under RCW 49.46.130 and 49.52.050 would

13   require reference to the CBA to determine the amount Defendants were obligated to

14   pay under the CBA, merely referring to the CBA does not fall within the narrow

15   definition of “interpret” for purposes of Section 301. See Kobold, 832 F.3d at 1033.

16   The Court finds that resolution of Plaintiff’s claims may require looking to, but will

17   not require interpreting, the CBA. As such, Plaintiffs’ claims, which are solely

18   Washington State law claims, are not preempted by Section 301 and therefore do not

19   raise a federal question. Defendant’s attempt to invoke federal question jurisdiction

20   fails and remand is appropriate.


     ORDER GRANTING MOTION TO REMAND AND DENYING MOTION TO
     DISMISS AS MOOT  8
       Case 1:20-cv-03025-SMJ     ECF No. 13    filed 05/05/20   PageID.435 Page 9 of 9




1                                     CONCLUSION

2          The claims raised in the Complaint are based on rights conferred by

3    Washington State law, and the resolution of those claims will involve looking to, but

4    not interpreting, the CBA. Thus, Plaintiff’s state law claims are not preempted by

5    Section 301 of the LMRA, this Court lacks subject matter jurisdiction over the

6    Complaint, and remand is appropriate. Because the Court lacks jurisdiction over this

7    action, it does not review the Motion to Dismiss, which is denied as moot.

8          Accordingly, IT IS HEREBY ORDERED:

9          1.     Plaintiff’s Motion for Remand, ECF No. 9, is GRANTED.

10         2.     Defendant’s Motion to Dismiss, ECF No. 6, is DENIED AS MOOT.

11         3.     This matter is REMANDED to Yakima County Superior Court, Case

12                No. 20-2-00170-39, for further proceedings.

13         IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

14   provide copies to counsel and a certified copy to the Clerk of the Superior Court of

15   the State of Washington for Yakima County, Case No. 20-2-00170-39.

16         DATED this 5th day of May 2020.

17                      _________________________
                        SALVADOR MENDOZA, JR.
18                      United States District Judge

19

20

     ORDER GRANTING MOTION TO REMAND AND DENYING MOTION
     TO DISMISS AS MOOT − 9
